In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________

                             NO. 09-14-00029-CV
                            ____________________

        IN RE COMMITMENT OF ERNEST RALPH WILLIAMS
__________________________________________________________________

                On Appeal from the 435th District Court
                      Montgomery County, Texas
                    Trial Cause No. 13-06-06548 CV
__________________________________________________________________

                         MEMORANDUM OPINION

      The State of Texas filed a petition to commit Ernest Ralph Williams as a

sexually violent predator. See Tex. Health & Safety Code Ann. §§ 841.001-.151

(West 2010 & Supp. 2013). A jury found that Williams is a sexually violent

predator and the trial court rendered a final judgment and an order of civil

commitment. In two appellate issues, Williams contends (1) the State’s original

petition was barred by the statute of limitations and (2) the trial court erred by

denying his discovery requests. We affirm the trial court’s judgment and order of

civil commitment.



                                        1
                               Statute of Limitations

      In issue one, Williams challenges the trial court’s denial of his motion for

summary judgment. We review a trial court’s summary judgment ruling de novo.

Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003). We

take as true all evidence favorable to the nonmovant, and indulge every reasonable

inference and resolve any doubts in the nonmovant’s favor. Id. The movant must

show that no genuine issue of material fact exists and he is entitled to judgment as

a matter of law. Id. at 216. We also review issues of statutory construction de novo,

and our objective is to give effect to the Texas Legislature’s intent. Molinet v.

Kimbrell, 356 S.W.3d 407, 411 (Tex. 2011). “The plain meaning of the text is the

best expression of legislative intent unless a different meaning is apparent from the

context or the plain meaning leads to absurd or nonsensical results.” Id.

      On March 21, 2013, the Texas Department of Criminal Justice informed the

Special Prosecution Unit that the multidisciplinary team had determined that

Williams is a repeat sexually violent predator and is likely to reoffend. The State

received this letter on April 1 and filed its petition on June 21. In his answer,

Williams asserted that the State’s petition was barred by the statute of limitations.

The trial court subsequently denied Williams’s traditional motion for summary

judgment on his limitations defense. At trial, Williams re-urged his motion, which

                                          2
the trial court again denied. On appeal, Williams argues that section 841.041(b)(1)

of the Texas Health and Safety Code required the State to file its petition within

ninety days from the date of the TDCJ’s referral letter rather than the date on

which the referral was received.

      When an SVP candidate is referred to the State, the State may file a petition

alleging that the person is a sexually violent predator and stating facts sufficient to

support the allegation. In re Commitment of Fisher, 164 S.W.3d 637, 641 (Tex.

2005). The State must file the petition no later than the 90th day after the date the

person is referred to the State’s attorney. Tex. Health & Safety Code Ann. §

841.041(b)(1) (West 2010); Fisher, 164 S.W.3d at 641. “Referred” is the past tense

of “refer” and the root of the word “reference,” and it is defined as the act of

sending or directing to another for investigation, information, service,

consideration, or decision. See Black’s Law Dictionary 1306-07 (8th ed. 2004).

Section 841.041(b)(1) is susceptible to more than one meaning: (1) “referred”

means the date of the TDCJ’s referral letter; (2) “referred” means the date the

TDCJ transmits its referral letter to the State; or (3) “referred” means the date the

State receives the referral letter. See id. Because of this ambiguity, to construe

section 841.041(b)(1), we may consider the: “(1) object sought to be attained; (2)

circumstances under which the statute was enacted; (3) legislative history; (4)

                                          3
common law or former statutory provisions, including laws on the same or similar

subjects; (5) consequences of a particular construction; (6) administrative

construction of the statute; and (7) title (caption), preamble, and emergency

provision.” Tex. Gov’t Code Ann. § 311.023 (West 2013); see Tex. Dep’t of Public

Safety v. Swierski, 49 S.W.3d 417, 419 (Tex. App.—Fort Worth 2001, no pet.)

(“Ambiguity exists if reasonable persons can find different meanings in the

statute.”).

       “The SVP statute accomplishes dual interests that are possessed by the

State: (1) the parens patriae power to provide care to its citizens who are unable

because of emotional disorders to care for themselves; and (2) the police power to

protect the community from the dangerous tendencies of some who lack volitional

control over certain types of dangerous behaviors.” In re Commitment of Rushing,

No. 09-11-00268-CV, 2012 Tex. App. LEXIS 8140, at **5-6 (Tex. App.—

Beaumont Sept. 27, 2012, no pet.) (mem. op.); see In re Commitment of Evers, 420
S.W.3d 81, 86 (Tex. App.—Beaumont 2012, pet. denied). “Through long-term

supervision and treatment, the SVP statute addresses the risk of repeated predatory

behavior by persons suffering from behavioral abnormalities not amenable to

traditional mental illness treatment modalities.” Rushing, 2012 Tex. App. LEXIS

8140, at *6 (citation omitted). “The intended result of the statute is to prevent

                                        4
repeated predatory behavior by providing sex offender treatment to persons

afflicted with a difficulty controlling their behavior that predisposes them to sexual

violence to the extent they become a menace to the health and safety of others.” Id.

      In other similar provisions in the SVP statute, the TDCJ is required to give

the multidisciplinary team notice of a person’s status as a potential predator and,

no later than sixty days after the multidisciplinary team receives this notice, the

team must make its assessment, notify the TDCJ of its assessment, and make its

recommendation. Tex. Health & Safety Code §§ 841.021, 841.022 (West Supp.

2013). The statute further provides that the TDCJ, or the Department of State

Health Services, then has sixty days to conduct its own assessment and if it

believes that the person suffers from a behavioral abnormality, it “shall give notice

of that assessment and provide corresponding documentation to the [State’s]

attorney not later than the 60th day after the date of [the multidisciplinary team’s]

recommendation[.]” Id. § 841.023(b) (West Supp. 2013). The Texas Supreme

Court has construed section 841.023(b) as follows: “If the TDCJ or the TDMHMR

concludes that the person suffers from a behavioral abnormality, the department

must give notice and corresponding documentation to the state’s attorney not later

than sixty days after receiving the team’s recommendation.” Fisher, 164 S.W.3d at

640-41 (emphasis added).

                                          5
       In light of the State’s dual interests in exercising its parens patriae and

police powers, the purpose of the statute to protect the community and provide

treatment for the SVP, and the Texas Supreme Court’s construction of a similar

provision to mean the date upon which notice is received, the interpretation of

section 841.041 that best serves the intent of the SVP statute is that the State must

file its petition alleging predator status within ninety days of its receipt of the

referral letter. See id.; see also Evers, 420 S.W.3d at 86; Rushing, 2012 Tex. App.

LEXIS 8140, at **5-6. In this case, the State received the referral letter from the

TDCJ on April 1 and filed its petition on June 21, within ninety days after

receiving the referral letter. Accordingly, since the State’s petition was timely filed

in accordance with section 841.041, whether or not the Legislature intended it to

operate as a period of limitation is an issue we need not decide. We overrule issue

one.

                                      Discovery

       In issue two, Williams challenges the trial court’s denial of his discovery

requests regarding the multidisciplinary team’s assessment. “We review a trial

court’s discovery rulings for abuse of discretion.” In re Commitment of Perez, No.

09-12-00132-CV, 2013 Tex. App. LEXIS 1866, at *13 (Tex. App.—Beaumont

Feb. 28, 2013, pet. denied) (mem. op.) (citation omitted). “We will reverse a

                                          6
judgment upon a challenge to that court’s discovery ruling when the appellant

shows that the trial court abused its discretion and the trial court’s error probably

caused the rendition of an improper judgment or prevented the appellant from

properly presenting the case on appeal.” Id. at *16; Tex. R. App. P. 44.1(a).

      In a notice of intent to take the State’s oral deposition with subpoena duces

tecum, Williams requested the following:

      The method by which the Multidisciplinary Team selected [Williams]
      for referral to the Special Prosecution Unit for prosecution as a
      sexually violent predator[.]

      The criteria used by the Multidisciplinary Team to select [Williams]
      for referral to the Special Prosecution Unit for prosecution as a
      sexually violent predator[.]

      ...

      All documents concerning the multidisciplinary team assessment of
      [Williams].

The State moved to quash on grounds that the requests sought protected work

product, information outside the scope of discovery, and information regarding

matters within the realm of prosecutorial discretion. The trial court granted the

State’s motion.

      In a request for production, Williams sought the following:

      The complete file reviewed by the expert who assessed [Williams] at
      the [request of the] multidisciplinary team pursuant to Section
      841.023 of Chapter 841.
                                         7
      All documents generated by the expert who assessed [Williams] at the
      request of the multidisciplinary team pursuant to Section 841.023 of
      Chapter 841.

The State objected that these requests sought information from testifying experts

in violation of the discovery rules. Williams filed both a motion to compel the

State’s responses to these requests and a motion to determine the sufficiency of the

State’s objections. The trial court denied both motions.

      Assuming without deciding that the trial court abused its discretion by

sustaining the State’s objections to the above requests, we conclude that any error

was harmless. The trial court’s docket control order required the State to produce

the Multi-Disciplinary Team referral packet, which generally contains the

offender’s psychological evaluation, parole reviews, penitentiary packets,

educational records, sex offender treatment program records or evaluations,

medical records, and prison disciplinary records. See Perez, 2013 Tex. App.

LEXIS 1866, at *16-17. Because Williams had access to other sources to obtain

the information he sought in his discovery requests, any error in the trial court’s

decision to sustain the State’s objections did not cause the rendition of an improper

judgment or prevent Williams from presenting his case on appeal. See Tex. R.

App. P. 44.1(a). We overrule issue two and affirm the trial court’s judgment.


                                          8
      AFFIRMED.

                                       ________________________________
                                              STEVE McKEITHEN
                                                   Chief Justice

Submitted on July 22, 2014
Opinion Delivered September 4, 2014

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       9